Citation Nr: 1539866	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  10-29 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for degenerative disk disease with lumbar spondylosis and dextroscoliosis.

2.  Entitlement to a disability rating higher than 20 percent disabling, for the period prior to December 10, 2014, and in excess of 40 percent disabling, for the period beginning December 10, 2014, for right sciatic radiculopathy.

3.  Entitlement to a disability rating higher than 10 percent disabling, for the period prior to December 10, 2014, and in excess of 20 percent disabling, for the period beginning December 10, 2014, for left sciatic radiculopathy.

4.  Entitlement to an effective date earlier than February 8, 2012, for separate compensable ratings for bilateral sciatic nerve radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in February 2011; a transcript of the hearing is of record. 

The case was before the Board in January 2012 when it was remanded for additional development.  In December 2013, the Board denied the Veteran's claims.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a June 2014 Order, the Court granted a May 2014 Joint Motion for Remand (JMR).  Pursuant to the May 2014 JMR, the issues have been characterized as reflected above, to include the issue of an earlier effective date for separate compensable ratings for bilateral sciatic nerve radiculopathy.

Thereafter, the case before the Board in September 2014 when it was remanded for additional development consistent with the terms of the JMR.

In a March 2015 RO rating decision the evaluation of the Veteran's right sciatic nerve radiculopathy was increased from 20 percent disabling to 40 percent disabling, effective December 10, 2014.  In the same decision, the evaluation of the Veteran's left sciatic nerve radiculopathy was increased from 10 percent disabling to 20 percent disabling, effective December 10, 2014.  Although each increase represents a grant of benefits, a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, these matters continue before the Board.

As identified in a prior Board decision, the issues of service connection for a heart condition, claimed as heart murmur and abnormal EKG; prostate cancer; a bilateral hip condition and a bilateral knee condition have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the claims file reveals that the Veteran receives treatment from VA.  However, treatment records dated since November 2011 have not been obtained and associated with the claims file.  Remand is necessary for attempts to be made to obtain and associate with the claims file VA treatment records regarding the Veteran dated since November 2011.  38 C.F.R. § 3.159.

In a VA treatment record dated in November 2011 the Veteran reported that he was treated by Dr. K., a private chiropractor, and Dr. P.  Review of the claims file does not reveal treatment records regarding the Veteran from Dr. C. (correct spelling of the name begins with C), dated since March 2009; complete treatment records from the private chiropractor; or treatment records from Dr. P. dated since December 2009.  Remand is necessary for attempts to be made to obtain and associate with the claims file complete relevant private treatment records regarding the Veteran.  Id.

In August 2015 the Veteran submitted a treatment record dated in August 2015 from Dr. Q.  It is unclear whether there are additional treatment records regarding the Veteran available from Dr. Q.  Remand is necessary for attempts to be made to obtain and associate with the claims file complete treatment records regarding the Veteran from Dr. Q.  Id.

In an August 2015 private treatment record the Veteran was not to stated that since 1986 he continued to have problems with his back and neck "with increasing difficulty lately because of this pain, which also involves both hips."  The Veteran reported that he was unable to continue manual hard labor and that it was becoming an increasing difficulty for him to continue to work.  The impression was increasing pain and discomfort.  The provider reported that the Veteran should be considered disabled for not performing hard labor and regular activities.  As this treatment record reveals that the Veteran's condition may have worsened since the prior VA medical examination in December 2014, the Veteran should be afforded a new VA examination to determine the extent of his service-connected disabilities.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

As this remand orders that attempts be made to obtain and associate with the claims additional treatment records, including records of the period prior to February 8, 2012, the Board finds the issue of entitlement to an effective date earlier than February 8, 2012, for separate compensable ratings for bilateral sciatic nerve radiculopathy, may be impacted by the ordered development.  As such, it is inextricably intertwined and the development ordered must be completed prior to adjudication of the issue of entitlement to an earlier effective date.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain, and associate with the claims file, VA medical records pertaining to the Veteran that are dated since November 2011.

2.  After obtaining any necessary authorization, attempt to obtain treatment records regarding the Veteran from Dr. C., dated since March 2009; complete treatment records regarding the Veteran from the private chiropractor; treatment records regarding the Veteran from Dr. P., dated since December 2009; and complete treatment records regarding the Veteran from Dr. Q.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

3.  Thereafter, schedule the Veteran for a VA orthopedic examination to determine the degree of impairment due to his service-connected lumbosacral spine disability.  The claims file and any relevant records in the Virtual VA system should be made available for review in conjunction with the examination.  All necessary tests should be conducted and the examination report should include full range of motion studies (utilizing a goniometer).  The examiner should provide an opinion in regard to the degree of impairment due to lumbosacral degenerative joint disease with degenerative disk disease with lumbar spondylosis and dextroscoliosis, to include an opinion as to whether there is additional functional loss with repetitive movement and/or whether there is any associated neurologic impairment.

4.  Thereafter schedule the Veteran for an appropriate VA examination to determine the severity of his right and left sided sciatic radiculopathy.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to and reviewed by the examiner.  The examiner should specifically indicate whether the Veteran's radiculopathies more nearly approximate mild, moderate, moderately severe, or severe nerve impairment.  

5.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

